Citation Nr: 0920850	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-07 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of pension benefits in the original amount of 
$20,105.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions issued by the RO's Committee on Waivers and 
Compromises (Committee).  Initially, in a November 2003 
decision, the Committee denied the Veteran's claim for waiver 
of recovery of overpayment in the original amount of 
$20,105.00 based on the finding that he had failed to file a 
timely waiver request.

At the Veteran's request, a Travel Board hearing was 
scheduled for September 11, 2006; but he cancelled his 
hearing request, in August 2006. 

In December 2006, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  It is 
now before the Board of further appellate consideration.

As a final preliminary matter, the Board notes that, in 
December 2008, the Veteran submitted an updated VA Form 21-
686c, to add a dependent spouse for compensation purposes.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The November 24, 2000 notice of indebtedness in the 
amount of $20,105.00 was mailed to the Veteran's last known 
address of record and was not returned as undeliverable; this 
letter informed the Veteran of his procedural and appellate 
rights.

2.  The Veteran's request for waiver of recovery of the 
assessed overpayment of pension benefits in the original 
amount of $20,105.00 was received by VA on October 23, 2003.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an 
overpayment of pension benefits in the original amount of 
$20,105.00 was not timely.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that review of the evidentiary 
record indicates that some, or all, of the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the original amount of $20,105.00.  The 
Veteran does not dispute the validity of the debt, but 
contends that payment would constitute a financial hardship.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

In an August 3, 2000 letter, the RO notified the Veteran 
that, based on information received from the Social Security 
Administration (SSA), it proposed to stop his benefit 
payments effective December 1, 1999 due to receipt of SSA 
disability benefits and that implementation of the proposed 
termination would likely create an overpayment.  On November 
7, 2000, the Veteran was informed by letter that his receipt 
of pension payments was being terminated and switched to 
compensation because compensation was the greater benefit and 
that this adjustment had resulted in an overpayment of 
benefits.  In a letter dated November 24, 2000, VA's Debt 
Management Center in St. Paul, Minnesota informed the Veteran 
that an overpayment had been created in the amount of 
$20,105.00, and that he had 180 days to file a request for 
waiver of recovery of the overpayment.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.  

A request for waiver of recovery of the overpayment was 
received on October 23, 2003.  In support of his request, the 
Veteran argued that his service-connected posttraumatic 
stress disorder (PTSD) prevented him from initiating an 
appeal/request for waiver of recovery of overpayment.  He 
asserted that he was hospitalized during much of the 180-day 
appeal/waiver period.

On November 25, 2003, the Committee issued a decision, 
denying waiver of recovery of overpayment, based on the 
finding that the Veteran had failed to file a timely waiver 
request.

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, for the purposes of determining 
whether a claimant filed a timely appeal, equitable tolling 
was available where a veteran was able to show that the 
failure to file was the direct result of a mental illness 
that rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  

At the time of the December 2006 remand, the Board's review 
of the claims file showed that records from the Palo Alto VA 
Medical Center (VAMC) dated prior to September 2000 and since 
December 2005 had been associated with the record.  But there 
was no indication that a search for records for the period 
from November 2000 to June 2001-the 180-day period during 
which a waiver request must be filed-had been made.  In 
light of the Federal Circuit's holding in Barrett v. Principi 
and because VA records are constructively part of the record 
which must be considered, the case was remanded to the RO to 
obtain the Veteran's complete treatment file from the Palo 
Alto VAMC for the period in question.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Subsequently, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) dismissed the appeal in 
Barrett, after concluding that there was insufficient 
evidence to support the application of equitable tolling in 
that case.  Barrett v. Principi, No. 02-2382, 2004 WL 1660393 
(July 16, 2004).  However, the Federal Circuit reversed and 
held that the Secretary's general duty "to ensure the 
reality and appearance of systemic fairness" required VA to 
assist the appellant in developing evidence to support his 
equitable tolling argument because no statute explicitly 
prohibited the Secretary from providing such assistance.  
Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir 2006).

After the Federal Circuit's second remand, the U. S. Supreme 
Court held in Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 
2360, 2366 (2007), that federal courts had "no authority to 
create equitable exceptions" to the jurisdictional 
requirements set forth in statutes by Congress.  
Subsequently, in Henderson v. Peake, 22 Vet. App. 217 (2008), 
the Court concluded that 38 U.S.C. § 7266 was a 
jurisdictional statute and, therefore, Bowles had abrogated 
the Federal Circuit's equitable tolling jurisprudence.  The 
opinion in Bowles clearly noted that there was a 
"distinction between claims-processing rules and 
jurisdictional rules."  Bowles, 127 S. Ct. at 2360.  As to 
Congressionally established time limits for seeking judicial 
review, Bowles made clear that they fall in the latter 
category.  Id. at 2366; see also Henderson, 22 Vet. App. at 
220 (concluding that the statutory time limit on notices of 
appeal (NOAs) is not a claims-processing rule).  In light of 
the above precedential history, on remand from the Federal 
Court, in Barrett v. Shinseki, 22 Vet. App. 457 (2009), the 
Court held that, even if the veteran had a protected property 
interest in judicial review, notice as to denial of his claim 
was not constitutionally deficient under the due process 
clause, despite the veteran's alleged mental illness and 
dismissed his appeal for lack of jurisdiction consistent with 
the holdings in Bowles and Henderson.

Likewise, the Board concludes that the Congressionally 
established time limit in 38 U.S.C. § 5302 for seeking 
review/waiver of overpayments-"[t]here shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience, if an application for 
relief is made within 180 days from the date of notification 
of the indebtedness by the Secretary to the payee"-is a 
jurisdictional statute.  Therefore, Bowles and Henderson 
apply and, despite the Veteran's mental illness, equitable 
tolling cannot be applied in this case consistent with the 
Court's decision in Barrett v. Shinseki.  

Even so, the Veteran's assertions that equitable tolling 
should apply with regard to the 180-day time limit for filing 
a request for waiver of overpayment are without basis as 
shown by the evidence of record.  

In compliance with the Board's remand, the RO obtained the 
missing VA treatment records and readjudicated and continued 
the denial of the Veteran's waiver request, issuing a 
supplemental statement of the case (SSOC) in March 2009.  In 
that SSOC, the RO noted that a review of the Palo Alto VA 
treatment records did not show that the Veteran was 
hospitalized for PTSD during the period from November 2000 to 
June 2001 and that, although the Veteran was seen on several 
occasions, his PTSD was generally described as stable with 
proper medications.  The Board agrees with the RO that none 
of these VA medical records reflect that he was so disabled 
as to prevent him from filing an appeal/waiver.  They fail to 
show that the Veteran was incapable of rational thought or 
deliberate decision making, or incapable of handling his own 
affairs or unable to function in society during the 180-day 
period following November 24, 2000.  In this regard, the 
Board also notes that, in a February 2001 rating decision, 
the RO found that the Veteran's PTSD only warranted a 50 
percent rating, effective September 6, 2000.  

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of VA's notice of indebtedness to 
the debtor.  The 180-day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  In this case, the Veteran 
has not asserted that there was a delay in the receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding) and the notice 
was not returned as undeliverable. 

After a review of the record, the Board finds that the 
Veteran's October 23, 2003, request for waiver of recovery of 
an overpayment of pension benefits was received by VA nearly 
three years, i.e., more than 180 days, after the November 24, 
2000 notice to the Veteran of his indebtedness.  

Here, the November 24, 2000 notice specifically advised the 
Veteran that he had the right to dispute the debt and the 
right to request a waiver, including enclosures that more 
specifically advised of the right to and procedures for 
requesting waiver of overpayment.  Thus, the Veteran had 
presumed notice of the very minimal filing requirements to 
request waiver of overpayment, but he was not diligent in 
pursuing his rights between November 24, 2000 and May 24, 
2001, as indicated by the fact that he took no action, 
including no expression of any kind to VA of disagreement 
with the overpayment debt.  The Veteran was not in fact 
ignorant, but was well informed of the debt and the waiver 
filing requirements.  For above reasons, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's October 2003 request for waiver of recovery of 
an overpayment of pension benefits in the original amount of 
$20,105.00 was not timely.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963.  The Court has held that, in claims such as this, 
"where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, the Board notes that the Court has held that the 
notice and duty to assist requirements of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 
(2008) do not apply to a claim for waiver of recovery of an 
overpayment.  The Court also observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its 
own notice procedures.  Barger v. Principi, 16 Vet. App. 132 
(2002).  In addition, notice and duty to assist provisions 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  




ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the original amount of $20,105.00 was not 
timely received and the appeal is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


